 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                      No. 2:17-cv-0346-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    JOE A. LIZARRAGA, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has once again requested that the court appoint counsel. As plaintiff has been

19   previously informed (ECF Nos. 14, 21 32, 59), district courts lack authority to require counsel to

20   represent indigent prisoners in section 1983 cases. Mallard v. United States Dist. Court, 490 U.S.

21   296, 298 (1989). In exceptional circumstances, the court may request an attorney to voluntarily

22   to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017

23   (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When

24   determining whether “exceptional circumstances” exist, the court must consider the likelihood of

25   success on the merits as well as the ability of the plaintiff to articulate his claims pro se in light of

26   the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

27   Having considered those factors, the court still finds there are no exceptional circumstances in

28   this case.
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 73) is denied.
 3   DATED: September 18, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
